ORDER
PER CURIAM:
Mr. Kenneth Lee Cowherd appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief. Mr. Cowherd argues that the motion court erred in denying his motion because his due process rights were violated when the plea court accepted his guilty plea without ascertaining if there was a factual basis as required by Missouri Supreme Court Rule 24.02(e).
We have reviewed the briefs of the parties, the legal file, and the record on appeal and conclude that this claim of error is without merit.
Judgment affirmed. Rule 84.16(b).